Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered March 27, 1984, convicting him of attempted criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the judgment is affirmed.
On appeal, the defendant raises various issues concerning the denial of his motion to suppress certain physical evidence. We decline to reach those issues as we find that the defendant knowingly and voluntarily waived his right to appellate review of the denial of his suppression motion by withdrawing all motions, whether decided or pending, prior to the acceptance of his plea (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Feingold, 125 AD2d 587; People v Colarusso, 103 AD2d 848; People v Jandrew, 101 AD2d 90).
We also find that, by pleading guilty, the defendant forfeited his right to appellate review of the denial of his motion to sever the counts of the indictment (see, People v Mitchell, 128 AD2d 731; People v Clavijo, 126 AD2d 907, 908). Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.